Case 2:21-mj-16173-MF Document1 Filed 06/08/21 Page 1 of 5 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Mark Falk
i é Mag. No. 21-16173
AIDA PEREZ CRIMINAL COMPLAINT

I, Special Agent Albert J. LaRocca, being duly sworn, state the following is
true and correct to the best of my knowledge and belief:

SEE ATTACHMENT A
I further state that I am a Special Agent with the Unites States Postal
Service, Office of Inspector General, and that this complaint is based on the
following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

tue ff, eblecoo

Albert J. LaRocca, Special Agent
United States Postal Service
Office of Inspector General

 

Special Agent Albert J. LaRocca attested to this Complaint by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A), on June 8, 2021.

a
HONORABLE MARK FALK Woche Aght— ;

CHIEF UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer
Case 2:21-mj-16173-MF Document1 Filed 06/08/21 Page 2 of 5 PagelD: 2

ATTACHMENT A

COUNT ONE
(False Statement or Fraud to Obtain Federal Employees’ Compensation)

From in or around November 2020, through in or around June 2021, in
Union County, in the District of New Jersey, and elsewhere, the Defendant,

AIDA PEREZ,

did knowingly and willfully falsify, conceal, and cover up a material fact, and
make a false, fictitious, and fraudulent statement and representation in
connection with the application for and receipt of federal workers’ compensation
benefits, namely to the United States Department of Labor, Office of Workers
Compensation Programs, and did thereby falsely obtain benefits in an amount
exceeding $1,000.

In violation of Title 18, United States Code, Section 1920.
Case 2:21-mj-16173-MF Document 1 Filed 06/08/21 Page 3 of 5 PagelD: 3

ATTACHMENT B

I, Albert J. LaRocca, am a Special Agent with the United States
Postal Service, Office of Inspector General (“USPS-OIG”). I am fully familiar with
the facts set forth herein based on my own investigation, my conversations with
other law enforcement officers, and my review of reports, documents, and other
items of evidence. Because this Complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where statements of others are related herein, they are related in
substance and part. Where I assert that an event took place on a particular
date, I am asserting that it took place on or about the date alleged.

1. At all times relevant to this Criminal Complaint:

a. Defendant Aida Perez (“Perez”) was a resident of Union
County, New Jersey.

b. Perez was employed as a letter carrier for the United States
Postal Service (“USPS”) in Westfield, New Jersey.

Cc. The Federal Employees’ Compensation Act (“FECA”), 5 U.S.C.
§ 1807 et seq., provides compensation to federal employees for injuries sustained
during the performance of their workplace duties. An employee may be disabled,
and therefore eligible to collect FECA benefits, either due to a sudden, “traumatic
injury” or due to a physical or mental condition that develops over time (an
“occupational disease”).

d. Under the statute, an employee who is totally disabled due to
a workplace injury and is married or has one or more dependents is entitled to
benefits equivalent to 75 percent of his federal salary during the period of his
disability. An employee is totally disabled if, following his or her injury, the
employee has no capacity to earn wages or work in any position. If an employee
with dependents is only partially disabled, his or her FECA benefits are limited
to 75 percent of the difference between his or her federal salary and his or her
residual wage-earning capacity. FECA benefits are not subject to federal, state,
or local income tax.

e. FECA benefits are administered by the Office of Workers’
Compensation Programs (““OWCP”), a division of the Department of Labor
(“DOL”).

f. To receive FECA benefits, a federal employee who suffers a
work-related traumatic injury must first complete, sign, and submit to the OWCP
a form entitled “Federal Employee’s Notice of Traumatic Injury and Claim for
Continuation of Pay/Compensation” (a “Form CA-1”), as well as any supporting
evidence, including medical documentation. The Form CA-1 requires the

3
Case 2:21-mj-16173-MF Document1 Filed 06/08/21 Page 4 of 5 PagelD: 4

employee to describe the nature of the injury for which she is seeking benefits
and the circumstances under which she sustained it. By signing the Form CA-
1, the claimant certifies, “under penalty of law,” inter alia, that the injury upon
which the claim is based “was sustained in performance of duty as an employee
of the United States Government.” Form CA-1 advises the employee who submits
it that:

Any person who knowingly makes any false statement,
misrepresentation, concealment of fact or any other act
of fraud to obtain compensation as provided by the
FECA or who knowingly accepts compensation to which
that person is not entitled is subject to civil or
administrative remedies as well as felony criminal
prosecution and may, under appropriate criminal
provisions, be punished by a fine or imprisonment or
both.

g. Upon the filing of a Form CA-1, the federal employer must
continue the disabled employee’s regular pay during any periods of disability, up
to a combined maximum of 45 calendar days for any single injury. To obtain
compensation beyond this 45-day period, the employee must file a “Claim for
Compensation” (a “Form CA-7”). To receive benefits on a schedule that replicates
her normal pay cycle, the claimant must generally file a new Form CA-7 every
two weeks.

h. Section Three of the Form CA-7 requires the complainant to
indicate whether he or she “worked outside of [his or her] federal job for the
period(s)” for which benefits are claimed. The claimant is specifically directed to
disclose “any and all earnings from employment . . .; including any employment
for which (he or she] received a salary, wages, income, sales commissions, or
payment of any kind,” as well as “self-employment, odd jobs, involvement in
business enterprises, [and] service with the military.” Section Three of the Form
CA-7 also cautions that “[flraudulently concealing employment or failing to
report income may result in forfeiture of compensation benefits and/or criminal
prosecution.”

i. Section Seven of the Form CA-7 requires the complainant to
certify that the information provided in the Form CA-7 is true and accurate.
Section Seven of the Form CA-7 also advises that “[aJny person who knowingly
makes any false statement, misrepresentation, concealment of fact, or any other
act of fraud” to obtain FECA benefits is subject to civil or administrative remedies
and criminal prosecution.

2. On or about November 18, 2020, Perez signed and certified a Form
CA-1, in which she alleged she sustained an ankle sprain while performing her
duties for the USPS on or about November 9, 2020.

4
Case 2:21-mj-16173-MF Document 1 Filed 06/08/21 Page 5 of 5 PagelD: 5

3. From in or around January 2021 through in or around May 2021,
Perez completed and filed with OWCP at least eight Forms CA-7 seeking
compensation for periods of total disability. On each of the forms, Perez checked
the box marked “No,” when asked to report “any and all earnings from
employment” outside of her federal job, including “payment of any kind,” whether
received from “self-employment, odd jobs, involvement in business enterprises,”
or military service during the period for which she was seeking FECA benefits.
Each of the applications was granted.

4. During the investigation, law enforcement learned that despite her
representations on the Forms CA-7, Perez operates a business from which she
receives substantial income. For example, based on a review of information
provided by Etsy, law enforcement learned that Perez controls an Etsy shop in
the business’s name that has received hundreds of orders totaling thousands of
dollars since on or about November 9, 2020. In addition, based on a review of
records provided by a financial institution, law enforcement confirmed that
Perez’s bank account received thousands of dollars in deposits from “Etsy Inc.”
during the relevant period.

5. Furthermore, on or about April 26, 2021, an undercover law
enforcement officer (the “UC”) called Perez to discuss the potential purchase of
goods from Perez’s business. During the call, which was recorded, Perez stated,
among other things, that she is is a mail carrier and has been home since
November because she “broke [her] foot,” but that she “took advantage” and is
“growing [her] little small business.” In subsequent communications from in or
around April 2021, through in or around May 2021, the UC coordinated to
purchase party favors and other goods from Perez’s business. On or about April
28, 2021, the UC paid Perez $245 for the goods, and on or about May 14, 2021,
the UC received the goods from Perez.

6. As a result of the false representations that Perez made on Forms
CA-7, Perez received more than $10,000 in federal workers’ compensation
benefits to which she was not entitled.!

 

1 These payments included both payments made by DOL and continuation of
pay payments made by USPS before DOL took over Perez’s claim.

5
